                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )
                                                )
  ALIM TURNER,                                  )     No.:   3:19-CR-151-TAV-DCP-1
  USHERY STEWART,                               )            3:19-CR-151-TAV-DCP-2
  RONALD TURNER,                                )            3:19-CR-151-TAV-DCP-3
  KEDARIS GILMORE,                              )            3:19-CR-151-TAV-DCP-4
  MAHLON PRATER, JR.,                           )            3:19-CR-151-TAV-DCP-7
  DEMETRIUS BIBBS,                              )            3:19-CR-151-TAV-DCP-9
  JYSHON FORBES,                                )            3:19-CR-151-TAV-DCP-10
  TREVOR COX,                                   )            3:19-CR-151-TAV-DCP-14
                                                )
                Defendants.                     )


                                          ORDER

         This criminal case is before the Court on defendant Demetrius Bibbs’s motion for

  extension of time to file a motion for judgment of acquittal and/or motion for new trial

  [Doc. 522] and supplemental motion for extension of time [Doc. 523], as well as

  Jyshon Forbes’s motion to adopt [Doc. 524].

         Defendant Bibbs seeks a fourteen-day extension of the deadline to file a Rule 29

  motion for judgment of acquittal or Rule 33 motion for new trial. As grounds, defendant

  Bibbs states that additional time is needed to review trial transcripts and perform legal

  research, for counsel to confer with defendant, and for counsel to address obligations

  relating to other clients which were delayed during the pendency of the trial. In addition,

  Mr. Bibbs’s defense counsel is scheduled to be out of town from August 4 through




Case 3:19-cr-00151-TAV-DCP Document 527 Filed 08/04/21 Page 1 of 2 PageID #: 6952
  August 6. Defendant Bibbs contends that the extension would serve the interests of justice

  and would assure that defendant receives effective assistance of counsel.            Finally,

  defendant Bibbs states that counsel for the United States indicates that it does not oppose

  the motion [Doc. 523].

         Defendant Forbes seeks to adopt defendant Bibbs’s motion. Counsel for the United

  States has advised the Court that it does not oppose the request. Furthermore, in the interest

  of judicial economy, rather than granting additional potential requests piecemeal, the Court

  will consider, in this instance, all of the defendants to have joined in the request for an

  extension.

         In the absence of opposition by the government, and for good cause shown,

  defendants’ motions [Docs. 522, 523, 524] are hereby GRANTED. Defendants Alim

  Turner, Ushery Stewart, Ronald Turner, Kedaris Gilmore, Mahlon Prater, Jr., Demetrius

  Bibbs, Jyshon Forbes, and Trevor Cox, shall have until and including August 20, 2021 to

  file motions pursuant to Rules 29 and/or 33 of the Federal Rules of Criminal Procedure.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                2


Case 3:19-cr-00151-TAV-DCP Document 527 Filed 08/04/21 Page 2 of 2 PageID #: 6953
